Exhibit 10.24
NON-QUALIFIED RETIREMENT/SAVINGS PLAN
OF
APACHE CORPORATION
Amended and restated as of January 1, 2009
Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



Table of Contents

              ARTICLE I DEFINITIONS     1  
 
           
1.01
  Account     1  
1.02
  Affiliated Entity     1  
1.03
  Apache     1  
1.04
  Beneficiary     1  
1.05
  Change of Control     1  
1.06
  Code     1  
1.07
  Committee     1  
1.08
  Company     1  
1.09
  Company Deferrals     2  
1.10
  Compensation     2  
1.11
  Employee     3  
1.12
  Enrollment Agreement     3  
1.13
  ERISA     3  
1.14
  Participant     3  
1.15
  Participant Deferrals     3  
1.16
  Payment Processing Date     3  
1.17
  Plan     3  
1.18
  Plan Year     3  
1.19
  Retirement Plan     3  
1.20
  Savings Plan     3  
1.21
  Separation from Service and Separate from Service     3  
1.22
  Spouse     3  
1.23
  Trust     4  
1.24
  Trust Agreement     4  
1.25
  Trustee     4  
 
            ARTICLE II ELIGIBILITY AND PARTICIPATION     4  
 
           
2.01
  Eligibility and Participation     4  
2.02
  Enrollment     4  
2.03
  Failure of Eligibility     4  
 
            ARTICLE III CONTRIBUTION DEFERRALS     4  
 
           
3.01
  Participant Deferrals     4  
3.02
  Company Deferrals     6  
 
            ARTICLE IV CREDITING OF ACCOUNTS     7  
 
           
4.01
  Accounts     7  
4.02
  Investments     7  
 
            ARTICLE V DISTRIBUTIONS     7  
 
           
5.01
  Vesting and Forfeitures     7  
5.02
  Rehires     8  
5.03
  Distribution Overview     9  
5.04
  Distributions after Separation from Service and In-Service Withdrawals     9  
5.05
  Age-70-and-Older Distributions     11  
5.06
  Payments after a Participant Dies     12  
5.07
  Change of Control     12  
5.08
  Hardship Withdrawals     13  
5.09
  Divorce     14  
5.10
  Administrative Delays in Payments     15  
5.11
  Noncompliance with Code §409A     15  
5.12
  Cash Payment and Withholding     15  
 
            ARTICLE VI ADMINISTRATION     15  
 
           
6.01
  The Committee — Plan Administrator     15  
6.02
  Committee Duties     16  
6.03
  Organization of Committee     16  
6.04
  Indemnification     16  
6.05
  Agent for Process     16  
6.06
  Determination of Committee Final     16  
6.07
  No Bonding     16  
 
            ARTICLE VII TRUST     17  
 
           
7.01
  Trust Agreement     17  
7.02
  Expenses of Trust     17  
 
            ARTICLE VIII AMENDMENT AND TERMINATION     17  
 
           
8.01
  Termination of Plan     17  
8.02
  Amendment     17  
 
            ARTICLE IX MISCELLANEOUS     17  
 
           
9.01
  Funding of Benefits — No Fiduciary Relationship     17  
9.02
  Right to Terminate Employment     18  
9.03
  Inalienability of Benefits     18  
9.04
  Claims Procedure     18  
9.05
  Disposition of Unclaimed Distributions     19  
9.06
  Distributions Due Infants or Incompetents     19  
9.07
  Use and Form of Words     20  
9.08
  Headings     20  
9.09
  Governing Law     20  

 



--------------------------------------------------------------------------------



 



NON-QUALIFIED RETIREMENT/SAVINGS PLAN
OF
APACHE CORPORATION
Apache established this Plan effective as of November 16, 1989. Apache is now
restating the Plan in its entirety effective as of January 1, 2009, except as
otherwise provided herein.
Apache intends for this Plan to provide a select group of management or highly
compensated employees of the Company with deferred retirement benefits, in
addition to the retirement benefits provided under the Retirement Plan and the
Savings Plan, in consideration of the valuable services provided by such
employees to the Company and to induce such employees to remain in the employ of
the Company.
Apache intends that the Plan not be treated as a “funded” plan for purposes of
either the Code or ERISA. Apache’s also intends for this Plan to comply with the
requirements of Code §409A, and the Plan shall be interpreted in that light.
ARTICLE I
DEFINITIONS
Defined terms used in this Plan have the meanings set forth below or the same
meanings as in the Retirement Plan or the Savings Plan, as the case may be:

1.01   Account       “Account” means the account maintained for each Participant
to which is credited all Participant Deferrals made by a Participant, all
Company Deferrals on behalf of a Participant, and all adjustments thereto. Each
Account is divided into a variety of subaccounts, as detailed in Article V.  
1.02   Affiliated Entity       “Affiliated Entity” means any legal entity that
is treated as a single employer with Apache pursuant to Code §414(b), §414(c),
§414(m), or §414(o).   1.03   Apache       “Apache” means Apache Corporation or
any successor thereto.   1.04   Beneficiary       “Beneficiary” means a
Participant’s beneficiary, as determined in section 5.06.   1.05   Change of
Control       “Change of Control” means a change of control as defined in the
Income Continuance Plan that is also described in Code §409A(a)(2)(A)(v).   1.06
  Code       “Code” means the Internal Revenue Code of 1986, as amended.   1.07
  Committee       “Committee” means the administrative committee provided for in
section 6.01.   1.08   Company       “Company” means Apache and any Affiliated
Entity that, with approval of the Board of Directors of Apache, has adopted the
Plan.

              Page 1 of 20   Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



1.09   Company Deferrals       “Company Deferrals” means the allocations to a
Participant’s Account made pursuant to section 3.02.   1.10   Compensation      
“Compensation” generally means regular compensation paid by the Company.

  (a)   Inclusions. Specifically, Compensation includes:

  (i)   regular salary or wages,     (ii)   overtime pay, and     (iii)   the
regular annual bonus (i.e., incentive compensation), to the extent that it is
payable in cash, and any other bonus designated by the Committee.

  (b)   Exclusions. Compensation excludes:

  (i)   commissions,     (ii)   severance pay,     (iii)   moving expenses,    
(iv)   any gross-up of moving expenses to account for increased income taxes,  
  (v)   foreign service premiums paid as an inducement to work outside of the
United States,     (vi)   Company contributions under the Retirement Plan    
(vii)   Company contributions under the Savings Plan,     (viii)   other
contingent compensation,     (ix)   contributions to any other fringe benefit
plan (including, but not limited to, overriding royalty payments or any other
exploration-related payments),     (x)   any amounts relating to the granting of
a stock option by the Company or an Affiliated Entity, the exercise of such a
stock option, or the sale or deemed sale of any shares thereby acquired,    
(xi)   any bonus other than a bonus described in paragraph (a)(iii),     (xii)  
payments from any benefit plan, such as any stock appreciation right or payments
from a Share Appreciation Plan, any payment from the Deferred Delivery Plan or
the Executive Restricted Stock Plan, and payments pursuant to grants made under
the Omnibus Equity Compensation Plan of 2007, and     (xiii)   any benefit
accrued under, or any payment from, any nonqualified plan of deferred
compensation.

  (c)   Timing Rules. Compensation includes only those amounts paid after the
Employee has made both his initial payout election under section 5.04 and his
Enrollment Agreement under section 3.01. Compensation does not include any
amounts paid after the Participant ceased to be eligible to participate in the
Plan. Effective January 1, 2007, a Participant who begins participating in the
middle of a Plan Year cannot make Participant Deferrals from a bonus under
paragraph (a)(iii) that is attributable to the Participant’s services during the
Plan Year in which his participation begins. However, the Company Deferrals for
a Participant who begins participating in the middle of a Plan Year are
calculated by including a bonus under paragraph (a)(iii) that is attributable to
the Participant’s services during the Plan Year in which his participation
began. For example, a Participant hired in September 2007 cannot make
Participant Deferrals from the incentive compensation paid in February

              Page 2 of 20   Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



2008, but the Participant’s Company Deferrals for 2008 shall be calculated by
including the incentive compensation paid in February 2008 in the Participant’s
Compensation.

1.11   Employee       “Employee” means any common-law employee of Apache or any
Affiliated Entity. An Employee ceases to be an Employee on the date he Separates
from Service.   1.12   Enrollment Agreement       “Enrollment Agreement” means
an agreement made by an eligible employee whereby he elects the amounts to be
withheld from his Compensation pursuant to section 3.01.   1.13   ERISA      
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.  
1.14   Participant       “Participant” means any eligible employee who has begun
to participate in this Plan.   1.15   Participant Deferrals       “Participant
Deferrals” means the amounts of a Participant’s Compensation that he elects to
defer and have allocated to his Account pursuant to section 3.01.   1.16  
Payment Processing Date       “Payment Processing Date” means the date selected
by the Committee on which payments from this Plan will be processed. Except in
extraordinary circumstances, there will be at least one Payment Processing Date
each calendar month.   1.17   Plan       “Plan” means the plan set forth in this
document, as amended.   1.18   Plan Year       “Plan Year” means the period
during which the Plan records are kept. The Plan Year is the calendar year.  
1.19   Retirement Plan       “Retirement Plan” means the Apache Corporation
Money Purchase Retirement Plan, as amended.   1.20   Savings Plan       “Savings
Plan” means Apache Corporation 401(k) Savings Plan, as amended.   1.21  
Separation from Service and Separate from Service       “Separation from
Service” has the same meaning as the term “separation from service” in Code
§409A(a)(2)(A)(i), determined using the default rules in the regulations and
other guidance of general applicability issued pursuant to Code §409A, except
that a Separation from Service occurs only if both the Company and the
Participant expect the Participant’s level of services to permanently drop by
more than half. A Participant who has a Separation from Service “Separates from
Service.”   1.22   Spouse       “Spouse” means the individual of the opposite
sex to whom a Participant is lawfully married according to the laws of the state
of the Participant’s domicile.

              Page 3 of 20   Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



1.23   Trust       “Trust” means the trust or trusts, if any, created by the
Company to provide funding for the distribution of benefits in accordance with
the provisions of the Plan. The assets of any such Trust remain subject to the
claims of the Company’s general creditors in the event of the Company’s
insolvency.   1.24   Trust Agreement       “Trust Agreement” means the written
instrument pursuant to which each separate Trust is created.   1.25   Trustee  
    “Trustee” means one or more banks, trust companies, or insurance companies
designated by the Company to hold and invest the Trust Fund and to pay benefits
and expenses as authorized by the Committee in accordance with the terms and
provisions of the Trust Agreement.

ARTICLE II
ELIGIBILITY AND PARTICIPATION

2.01   Eligibility and Participation       The Committee shall from time to time
in its sole discretion select those Employees who are eligible to participate in
the Plan from those Employees who are among a select group of management or
highly compensated employees.   2.02   Enrollment       Employees who have been
selected by the Committee to participate in the Plan shall complete the
enrollment procedure specified by the Committee. The enrollment procedure may
include written or electronic form(s) for the employee to designate his
beneficiary or beneficiaries, provide instructions regarding the investment of
his Account, make Participant Deferrals by entering into one or more Enrollment
Agreements with the Company, select one or more payment options for the eventual
distribution of his benefits, and provide such other information as the
Committee may reasonably require.   2.03   Failure of Eligibility       The
Committee has the authority to determine that a Participant is no longer
eligible to participate in the Plan. No Company Deferrals will be accrued, nor
any Participant Deferrals made after the Participant ceases to be eligible to
participate in the Plan. The determination of the Committee with respect to the
termination of participation in the Plan will be final and binding on all
parties affected thereby. Any benefits accrued under the Plan at the time the
Participant becomes ineligible to continue participation will be distributed in
accordance with the provisions of Article V.

ARTICLE III
CONTRIBUTION DEFERRALS

3.01   Participant Deferrals

  (a)   General. A Participant may elect to defer a portion of his Compensation
by submitting a completed Enrollment Agreement. Each Enrollment Agreement must
specify the amount the Participant elects to defer. Participant Deferrals are
deducted through payroll withholding from the Participant’s cash Compensation
payable by the Company.     (b)   Maximum and Minimum Deferrals. A Participant
may elect to defer up to 50% of his Compensation (other than a bonus described
in section 1.10(a)(iii)) and up to 75% of a bonus described in section
1.10(a)(iii). The minimum deferral that a Participant may elect, for both this
Plan and the Savings Plan combined, is 6% of his Compensation. If the
Participant does not elect the minimum deferral from a

              Page 4 of 20   Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



bonus described in section 1.10(a)(iii) (in his June election), he cannot make
any deferrals from his regular pay during the next regular-pay deferral election
(in December).

  (c)   Deadlines for Enrollment Agreements.

  (i)   Enrollment Period. In order to make Participant Deferrals, a Participant
must submit an Enrollment Agreement during the enrollment period established by
the Committee. The enrollment period must precede the Plan Year in which the
services giving rise to the Compensation are performed, except in the following
situations.

  (A)   Performance-Based Compensation. If the Compensation is
“performance-based compensation based on services performed over a period of at
least 12 months” (within the meaning of Code §409A(a)(4)(B)(iii)), the
enrollment period must end at least six months before the end of the performance
period.     (B)   New Participant. The enrollment period for a new Participant
must end no later than 30 days after he became eligible to participate in the
Plan; the new Participant’s initial Enrollment Agreement may only apply to
Compensation for which he has not yet performed any services.

  (ii)   Duration. The Enrollment Agreement shall apply to Compensation, or to a
specific form of Compensation, paid during one entire Plan Year unless it is
earlier canceled or revised by the Committee pursuant to subsection (f),
cancelled because the Participant ceases to be eligible to participate in the
Plan, or cancelled pursuant to subsection (e) (relating to hardship
withdrawals).

  (d)   Procedures for Making Elections. The Committee has complete discretion
to establish procedures for the completion of Enrollment Agreements, including
the acceptable forms and formats of the deferral election (for example, written
or electronic, as a whole percentage of Compensation or specific dollar amount,
and the manner in which the Enrollment Agreement coordinates with the Savings
Plan). The Committee has complete discretion to establish the enrollment periods
during which Participants may make Enrollment Agreements, within the bounds
described in subsections (a) and (c). The Committee may establish different
enrollment periods for different types of Compensation or different groups of
Participants. The Committee may specify any default choices that will apply
unless the Participant affirmatively elects otherwise. For example, the
Committee could decide that the failure to complete a new Enrollment Agreement
means that (i) the prior Plan Year’s Enrollment Agreement will be continued for
another year, or (ii) no Participant Deferrals will be made, or (iii) the
Participant will defer 6% of his Compensation.     (e)   Cancellation or
Modification of Enrollment Agreements Following a Hardship Withdrawal.

  (i)   Hardship Withdrawal from this Plan. If a Participant receives a hardship
withdrawal from this Plan pursuant to section 5.08, all his outstanding
Enrollment Agreements shall be modified to require future Participant Deferrals
of 6% of his future Compensation. The Participant may subsequently enter into
new Enrollment Agreements at the usual times specified in subsection (c).    
(ii)   Hardship Withdrawal from the Savings Plan. If the Participant receives a
hardship withdrawal from the Savings Plan, all outstanding Enrollment Agreements
that apply or might apply to Compensation paid in the six months after the
hardship withdrawal shall be cancelled. The Participant may subsequently enter
into new Enrollment Agreements at the usual times under subsection (c), but the
new Enrollment Agreements cannot apply to any Compensation paid within the
six-month period following the hardship withdrawal from the Savings Plan.

  (f)   Committee-Initiated Changes in Enrollment Agreement. The Committee may
adjust any Participant’s Enrollment Agreement for the remainder of any Plan Year
by reducing the amount of the Participant’s future Participant Deferrals,
provided that the Committee believes that such reduction will assist either

              Page 5 of 20   Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



the Retirement Plan or the Savings Plan in satisfying any legal requirement. If
the amounts to be withheld from a Participant’s paycheck (including, without
limitation, loan repayments, Participant Deferrals, taxes, contributions to the
Savings Plan, and premium payments for various benefits) are greater than the
paycheck, (i) the Committee shall establish the order in which the deductions
are applied, with the result that Participant Deferrals may be reduced below
what the Participant had elected, and (ii) the Committee’s procedures may also
automatically increase a Participant’s Participant Deferrals in subsequent pay
periods to make up for any missed deferrals.

3.02   Company Deferrals       The Company shall credit to a Participant’s
Account a matching contribution for the Plan Year and a retirement-6
contribution for the Plan Year. Company Deferrals begin to share in the
investment earnings (or losses) at the time specified in section 4.01. The
Company may credit matching contributions to a Participant’s Account during the
Plan Year on a contingent basis; if the Participant does not satisfy the
requirements to receive a matching contribution for the Plan Year, or if the
matching contribution credited to the Participant’s Account for the Plan Year is
incorrect, the Participant will forfeit any excess matching contribution
(adjusted to reflect investment earnings or losses thereon) credited to his
Account.

  (a)   Matching Contribution.

  (i)   Basic Match. The “total match” for the Plan Year is equal to the
Participant’s “total deferrals” for the Plan Year, up to a maximum total match
for the Plan Year of 6% of the Participant’s Compensation for the Plan Year,
except that the match in this Plan is $0 if the Participant has not made the
maximum contributions to the Savings Plan that are excludable from his gross
income pursuant to Code §402(g).     (ii)   Definitions.         The “total
match” for a Plan Year is equal to the matching contribution to the
Participant’s Account in this Plan for the Plan Year plus the Company Matching
Contribution allocated to the Participant’s account in the Savings Plan for the
Plan Year.         The “total deferrals” for a Plan Year are equal to the
Participant Deferrals for the Plan Year plus the Before-Tax Contributions to the
Savings Plan for the Plan Year.     (iii)   Additional Match. If a Participant’s
match in the Savings Plan is reduced to comply with any requirement of federal
law (such as the ACP test of Code §401(m) or the limits imposed by Code §415 or
§401(a)(17)) after the match for this Plan has been calculated, then the
Participant’s match for this Plan will be increased by the amount of the
reduction in the match in the Savings Plan.

  (b)   Retirement-6. In order to receive an allocation of the retirement-6
contribution, an employee must be eligible to participate in the Plan on the
last business day of the Plan Year. The retirement-6 contribution is calculated
each Plan Year after the Company Mandatory Contribution is calculated in the
Retirement Plan for the Plan Year. The sum of the Participant’s retirement-6
contribution in this Plan and his Company Mandatory Contribution in the
Retirement Plan are equal to 6% of the Participant’s Compensation for the Plan
Year. If a Participant’s Company Mandatory Contribution in the Retirement Plan
is reduced to comply with any requirement of federal law after the retirement-6
contribution for this Plan has been calculated, then the Participant’s
retirement-6 contribution for this Plan will be increased by the amount of the
reduction in the Company Mandatory Contribution in the Retirement Plan.     (c)
  Additional Contribution. A Company may make an additional Company Deferral to
any Participant’s Account at any time, provided that the Company advises the
Committee in writing of the contribution.

              Page 6 of 20   Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



ARTICLE IV
CREDITING OF ACCOUNTS

4.01   Accounts

  (a)   Establishment of Accounts. The Committee shall establish one Account for
each Participant, which will be subdivided into various subaccounts. The
Accounts and subaccounts are merely for recordkeeping purposes, and do not
represent any actual property that has been set aside for Participants. Nothing
contained in this Article may be construed to require the Company or the
Committee to fund any Participant’s Account.     (b)   Crediting of
Contributions. Participant Deferrals are credited to a Participant’s Account as
of the date that the Participant Deferral would have been paid to the
Participant had there been no Enrollment Agreement. Company Deferrals are
credited to a Participant’s Account as of the date that the Company Deferral was
earned by the Participant.     (c)   Crediting of Earnings. Each Account is
credited with investment earnings or losses calculated in accordance with
section 4.02. Participant Deferrals and Company Deferrals start to be credited
with investment earnings or losses as soon as administratively convenient after
such amounts are credited to Accounts, except that the retirement-6 contribution
under section 3.02(b) is not credited with investment earnings or losses until
the corresponding Company Mandatory Contribution to the Retirement Plan is
actually paid to the Retirement Plan (usually in late February).

4.02   Investments

  (a)   Investment Options. All amounts credited to a Participant’s Account are
credited with investment earnings or losses as if the Participant’s Account was
invested in one or more investments. The Committee shall designate the default
investment as well as any alternatives, and may change the available
alternatives or the default investment from time to time. One or more of the
investment alternatives may consist, in whole or in part, of Apache common
stock. At such times and under such procedures as the Committee may designate, a
Participant may determine the portion of his Account that is to be deemed
invested in each alternative. The Participant may make prospective changes for
his investment selection as often as the Committee permits and subject to the
procedures established by the Committee. A Participant may never make any
retroactive changes to his investment selections.     (b)   No Ownership Rights.
A Participant has no ownership rights with respect to any investment of his
Account. Nothing contained in this Article may be construed to give any
Participant any power or control to make investment directions or otherwise
influence in any manner the investment and reinvestment of assets contained
within any investment alternative, such control being at all times retained in
the full discretion of the Committee. As a consequence, for example, if a
Participant has elected to invest a portion of his Account in Apache stock, the
Participant has no voting rights with respect to that stock.

ARTICLE V
DISTRIBUTIONS

5.01   Vesting and Forfeitures

  (a)   Participant Deferrals. A Participant is fully vested in the portion of
his Account that is attributable to his Participant Deferrals.     (b)   Company
Deferrals, General Rule. A Participant’s years of completed service in this Plan
are identical to his “Period of Service” in the Savings Plan. A Participant will
vest in the portion of his Plan Account that is attributable to Company
Deferrals according to the following schedule, unless subsection (c) provides
for faster vesting:

              Page 7 of 20   Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



          Years of Completed Service   Vested Portion
 
       
Less than 1
    0 %
1
    20 %
2
    40 %
3
    60 %
4
    80 %
5 or more
    100 %

  (c)   Company Deferrals, Accelerated Vesting. A Participant is fully vested in
the portion of his Plan Account that is attributable to Company Deferrals in the
following circumstances.

  (i)   The Participant is fully vested if he attains age 65 while he is an
Employee.     (ii)   The Participant is fully vested if he becomes an Employee
after attaining age 65.     (iii)   The Participant is fully vested if, while he
is an Employee, he incurs a disability that qualifies the Employee for long-term
disability payments under Apache’s Long-Term Disability Plan.     (iv)   The
Participant is fully vested if he dies while he is an Employee.     (v)   All
Participants are fully vested if a change of control, as defined in the Income
Continuance Plan, occurs.

  (d)   Forfeiture Timing. The portion of a Participant’s Account that is not
vested is forfeited immediately upon his Separation from Service.

5.02   Rehires

  (a)   Distributions. If a Participant Separated from Service and subsequently
becomes eligible to participate in the Plan again, the benefits from his earlier
episode of participation will be paid out as originally scheduled; the new
participation will not affect the timing of any benefit payments from his
earlier episode of participation.     (b)   Vesting. If a Participant becomes
eligible to again make Participant Deferrals more than five years after
Separating from Service, (i) the Plan will establish a new Account for the
benefits he accrues during his second episode of participation; (ii) his years
of completed service for his new Account will include only his service from his
second episode; and (iii) his new service will not increase the vesting of any
benefits from his first episode of participation. If a Participant becomes
eligible to again make Participant Deferrals less than five years after
Separating from Service, the Participant’s years of completed service for his
benefits from his second episode of participation will include his service from
both episodes of employment.     (c)   Restoration of Forfeiture. If a
Participant begins to participate in the Plan again within five years after his
Separation from Service, the exact amount of any forfeiture upon his earlier
Separation from Service will be restored to his Account, and will be credited to
a separate subaccount. The restoration will occur on the 31st day after the
Participant again begins participating in the Plan, but only if the Participant
is still eligible to participate in the Plan on that date. The restored
subaccount vests based on his service from both episodes of employment (and thus
will almost always be partially vested immediately when the Participant again
starts to participate). The vested portion of the restored subaccount will be
paid to the Participant as the Participant elects in section 5.04(b) for the
payment of his new Account attributable to Company Deferrals, unless section
5.06 or 5.07 require faster payment following the Participant’s death or a
Change of Control or the Participant takes a hardship withdrawal under section
5.08.

              Page 8 of 20   Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



5.03   Distribution Overview

  (a)   General. In general, a single payment will occur, or a stream of
installment payments will commence, on the Payment Processing Date following the
earliest of the following dates, or as soon thereafter as is administratively
convenient:

  (i)   Six months after the Participant Separates from Service. See section
5.04.     (ii)   For unmatched Participant Deferrals only, at the time(s)
selected by the Participant. See sections 5.04(c)(ii) and 5.04(c)(iii).    
(iii)   The date the Participant dies. See section 5.06.     (iv)   The date of
a Change of Control. See section 5.07.

  (b)   Special Rule for Distributions after Age 70. Payments that began before
December 31, 2004 because the Participant had attained age 70 will continue to
be made pursuant to section 5.05.     (c)   Hardships. A Participant may take a
withdrawal under section 5.08 if he has a financial hardship.     (d)   Divorce.
Some or all of a Participant’s benefits in this Plan may be allocated to, and
distributed to, his former Spouse, pursuant to section 5.09.

5.04   Distributions after Separation from Service and In-Service Withdrawals

  (a)   General. A Participant who Separated from Service before January 1, 2009
will be paid according to the payout provisions in the Plan (and any payout
elections that had been made) that were effective when he Separated from
Service, except that (i) sections 5.06 or 5.07 will apply to such Participants
(and accelerate any remaining payments) if there is a Change of Control or the
Participant dies, (ii) section 5.08 will apply if the Participant has a
financial hardship, and (iii) section 5.09 will apply if the Participant becomes
divorced. This remainder of this section contains the rules for distributions
following a Separation from Service that occurs on or after January 1, 2009.    
(b)   Distribution of Company Deferrals.

  (i)   Initial Election. Upon becoming a Participant, an Employee shall make a
payout election to have his vested Account attributable to Company Deferrals
paid out in a single payment or in two to ten annual installments. To be
effective, the Participant’s payout election must be provided to the Plan within
30 days after the date the Participant became a Participant or by such earlier
date established by the Committee. The single payment or the first installment
payment will be paid on the first Payment Processing Date that occurs six months
or more after the Participant’s Separation from Service. Subsequent installments
will be paid each 12 months thereafter.     (ii)   Special 2007 Payout Election.
The Committee extended to certain Participants the opportunity a new payout
election in 2007 to have his vested Account attributable to Company Deferrals
paid out in a single payment or in two to ten annual installments. To be
effective, the Participant’s payout election must have been provided to the Plan
by December 31, 2007 or by such earlier deadline established by the Committee,
and the Participant must have been an Employee on the last business day of 2007.
The single payment or the first installment payment will be paid on the first
Payment Processing Date that occurs six months or more after the Participant’s
Separation from Service; subsequent installments will be paid each 12 months
thereafter.     (iii)   Minimum Account Balance for Installments. See section
5.04(d) for the situations when a Participant will be paid a lump sum in spite
of having elected installments.

              Page 9 of 20   Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



  (c)   Distribution of Participant Deferrals.

  (i)   Matched and Unmatched Participant Deferrals. Because different payout
alternatives are available for matched and unmatched Participant Deferrals, the
Plan will separately account for matched and unmatched Participant Deferrals.
Each Plan Year’s unmatched Participant Deferrals, if any, are equal to the
amount by which the sum of the Participant Deferrals to this Plan for the Plan
Year and the Before-Tax Contributions to the Savings Plan for the Plan Year are
greater than 6% of the Participant’s Compensation for the Plan Year. The
Committee has full discretion in determining an appropriate and administratively
feasible method for differentiating between matched and unmatched Participant
Deferrals. The Committee may wait until the end of the Plan Year to make this
determination, and may attribute the investment earnings or losses on the
Participant Deferrals to the matched Participant Deferrals, to the unmatched
Participant Deferrals, or partly to each.     (ii)   Matched Participant
Deferrals. A Participant’s matched Participant Deferrals will be paid out in the
same fashion as the balance of his Account attributable to Company Deferrals
under subsection (b).     (iii)   Payout Elections for Unmatched Participant
Deferrals. A Participant shall make a separate payout election for the next
year’s unmatched Participant Deferrals. Beginning with Enrollment Agreements
entered into in 2009, the payout election must be made no later than June 30 (or
such earlier date established by the Committee) of the year preceding the year
in which the unmatched Participant Deferral occurs. The payout elections for
2007, 2008, and 2009 unmatched Participant Deferrals must be made by the end of
the year preceding the year in which the unmatched Participant Deferral occurs
or such earlier date established by the Committee. Newly eligible Participants
must complete a payout election at the same time as their initial Enrollment
Agreement. The Participant may choose from among the following payout
alternatives for the subaccount containing that Plan Year’s unmatched
Participant Deferrals.

  (A)   No In-Service Withdrawal. The subaccount will be paid out in a single
payment or in two to ten annual installments. The single payment or the first
installment payment will be paid on the first Payment Processing Date that
occurs six months or more after the Participant’s Separation from Service;
subsequent installments will be paid each 12 months thereafter. Each installment
will be equal to the balance in the subaccount measured as short a period of
time before the installment is paid as is administratively convenient, divided
by the number of remaining annual installments.     (B)   In-Service Withdrawal,
Single Payment. The subaccount will be paid in a single payment on the first
Payment Processing Date that occurs during the month and year selected by the
Participant. The Participant cannot choose to receive the single payment until
the second year following the year in which the Participant Deferral occurred.
For example, unmatched Participant Deferrals made in 2008 cannot be withdrawn
pursuant to this paragraph until January 2010. If the Participant Separates from
Service before receiving the single payment, (1) if the single payment is
scheduled to be paid during the six months after the Separation from Service, it
will be paid as scheduled, and (2) if the single payment is scheduled to be paid
more than six months after the Separation from Service, it will instead be paid
on the first Payment Processing Date that occurs six months or more after the
Separation from Service.     (C)   In-Service Withdrawal, Installments. The
subaccount will be paid in a two to ten annual installments, with the first
installment paid on the first Payment Processing Date that occurs during the
month and year selected by the Participant, and subsequent installments paid
each 12 months thereafter. The Participant cannot choose to receive his first
installment until the second year following the year in which the Participant
Deferral

              Page 10 of 20   Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



    occurred. Each installment will be equal to the balance in the subaccount
measured as short a period of time before the installment is paid as is
administratively convenient, divided by the number of remaining annual
installments. If the Participant Separates from Service before receiving all
installments, (1) any installment scheduled to be paid during the six months
after the Separation from Service will be paid as scheduled, and (2) the
remaining subaccount balance will be paid on the first Payment Processing Date
that occurs six months or more after the Separation from Service.

  (d)   Calculating Installment Payments.         If the value of the
Participant’s Account is less than $50,000 six months after the Participant’s
Separation from Service, the Participant will be paid a lump sum of his Account
on the first Payment Processing Date that occurs six months or more after his
Separation from Service. If the preceding sentence does not apply, each
installment, other than installments of unmatched Participant Deferrals under
section 5.03(c)(iii) above, will be equal to the vested Account balance
(ignoring the subaccount(s) containing unmatched Participant Deferrals) measured
as short a period of time before the installment is paid as is administratively
convenient, divided by the number of remaining annual installments.     (e)  
Additional Rules for Payout Elections. The Committee has complete discretion to
establish procedures for the completion of payout elections, including the
acceptable forms and formats of the payout election. The Committee has complete
discretion to establish deadlines for the completion of payout elections, within
the bounds described in this section. The Committee may establish default
choices in the absence of an affirmative Participant election.     (f)  
Coordination with Other Distribution Sections.

  (i)   Change of Control. Section 5.07 will apply to determine the timing and
amount of [certain] payments made on or after a Change of Control.     (ii)  
Death. Section 5.06 will apply to determine the timing and amount of all
payments made after the Participant dies.     (iii)   Age 70. Section 5.05 will
apply, instead of this section, to payments made to an Employee who attained age
70 before December 31, 2004.     (iv)   Hardships. A Participant may take a
withdrawal under section 5.08 if he has a financial hardship.     (v)   Divorce.
Some or all of a Participant’s benefits in this Plan may be allocated to, and
distributed to, his former Spouse, pursuant to section 5.09.

5.05   Age-70-and-Older Distributions.

  (a)   General. This section applies only to a Participant who, while an
Employee, attained age 70 before December 31, 2004. Such a Participant will
receive annual payments from the Plan. Payments will be made as soon as
administratively convenient after the Company Deferrals under section 3.02 for
the prior Plan Year have been determined (which usually does not occur until
late February at the earliest). Each payment will be equal to the Participant’s
Account balance as of the end of the prior Plan Year, including all amounts
credited to the Participant’s Account as of any date in the prior Plan Year, and
adjusted pursuant to Article IV to reflect investment experience until the date
the payment is processed. A payment will not include any amount credited to the
Participant’s Account as of any date within the current Plan Year.     (b)  
Coordination with Other Distribution Sections.

  (i)   Death. Any payment after the Participant’s death will be determined
under section 5.06.

              Page 11 of 20   Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



  (ii)   Separation from Service. When a Participant who has received one or
more payments pursuant to subsection (a) Separates from Service, (A) any
payments pursuant to subsection (a) that are scheduled to occur within six
months after the Separation from Service will occur as scheduled, and (B) his
remaining Account balance will be paid on the first Payment Processing Date that
occurs six months or more after his Separation from Service.     (iii)   Change
of Control. Section 5.07 will apply to determine the timing and amount of
certain payments made on or after a Change of Control.     (iv)   Hardships. A
Participant may take a withdrawal under section 5.08 if he has a financial
hardship.     (v)   Divorce. Some or all of a Participant’s benefits in this
Plan may be allocated to, and distributed to, his former Spouse, pursuant to
section 5.09.

5.06   Payments after a Participant Dies

  (a)   Payout. When a Participant dies, his remaining vested Account balance
will be distributed to each of his Beneficiaries on the Payment Processing Date
in the fourth month following the Participant’s death, provided that the
Beneficiary has completed the tax-withholding forms and supplied such other
information as the Committee may reasonably require. For example, if the
Participant dies in November, the Beneficiary will be paid in March. This
four-month delay should give the Beneficiary adequate time to decide whether to
disclaim all or any part of his interest under subsection (d)). Each Beneficiary
will receive a single payment.     (b)   Beneficiary Designation. Each
Participant shall designate one or more persons, trusts, or other entities as
his Beneficiary to receive any amounts distributable hereunder at the time of
the Participant’s death. In the absence of an effective beneficiary designation
as to part or all of a Participant’s interest in the Plan, such amount will be
distributed to the Participant’s surviving Spouse, if any, otherwise to the
personal representative of the Participant’s estate.     (c)   Special Rules for
Spouses. A beneficiary designation may be changed by the Participant at any time
and without the consent of any previously designated Beneficiary. However, if
the Participant is married, his Spouse will be his Beneficiary unless such
Spouse has consented to the designation of a different Beneficiary. To be
effective, the Spouse’s consent must be in writing, witnessed by a notary
public, and filed with the Committee. If the Participant has designated his
Spouse as a primary or contingent Beneficiary, and the Participant and Spouse
later divorce (or their marriage is annulled), then the former Spouse will be
treated as having pre-deceased the Participant for purposes of interpreting a
beneficiary designation that was completed prior to the divorce or annulment;
this provision will apply only if the Committee is informed of the divorce or
annulment before payment to the former Spouse is authorized.     (d)  
Disclaiming. Any individual or legal entity who is a beneficiary may disclaim
all or any portion of his interest in the Plan, provided that the disclaimer
satisfies the requirements of Code §2518(b) and applicable state law. The legal
guardian of a minor or legally incompetent person may disclaim for such person.
The personal representative (or the individual or legal entity acting in the
capacity of the personal representative according to applicable state law) may
disclaim on behalf of a beneficiary who has died. The amount disclaimed will be
distributed as if the disclaimant had predeceased the individual whose death
caused the disclaimant to become a beneficiary.

5.07   Change of Control

  (a)   Former Employees.

  (i)   Separated More than Six Months. Each Participant who Separated from
Service more than six months before the date of a Change of Control, including
those already receiving installment

              Page 12 of 20   Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



      payments, will be paid a single payment of his entire remaining vested
Account balance on the date of a Change of Control or as soon thereafter as is
administratively practicable.     (ii)   Recent Separations. Each Participant
who Separated from Service within six months before the date of the Change of
Control will be paid a single payment of his entire Account balance six months
after his Separation from Service, or as soon thereafter as is administratively
practicable.

  (b)   Current Employees. Each Participant who is an Employee on the date of a
Change of Control, and who Separates from Service before the first anniversary
of the Change of Control, will be paid a single payment of his entire vested
Account balance as soon as administratively practicable after the Separation
from Service, unless the Participant is a “specified employee,” in which case
the single payment will be paid as soon as administratively practicable six
months after the Separation from Service. As used in this section, the term
“specified employee” has the same meaning as in Code §409A(a)(2)(B)(i); in
determining the identity of specified employees, the default rules contained in
Treasury Regulation §1.409A-1(i) will be applied, except that the primary
document evidencing the Change of Control (such as a Purchase and Sale Agreement
or Merger Agreement or Stock Acquisition Agreement) may contain different rules
for determining the identity of specified employees after the Change of Control.
Each Participant who does not Separate from Service within one year of a Change
of Control will be paid his benefits pursuant to section 5.04, 5.05, 5.06, 5.08,
or 5.09.

5.08   Hardship Withdrawals

      A Participant may withdraw all or part of the vested portion of his
Account if he has a financial hardship, subject to the following rules. A
Participant may take a hardship withdrawal while he is an Employee and also
after he has Separated from Service. Payment shall be made as soon as
practicable after the Committee has approved the withdrawal, except that payment
for a financial hardship that occurs less than six months after the
Participant’s Separation from Service shall be made as soon as practicable after
the Participant has been Separated from Service for six months.

  (a)   Request for Hardship Withdrawal. The Participant must file a request for
withdrawal with the Committee, along with such information and documentation as
the Committee may request for this purpose. The Committee shall review the
information filed as soon as practicable after it is received and shall promptly
inform the Participant of the results of the Committee’s determination.     (b)
  Unforeseeable Emergency. A hardship withdrawal may be made only for the
purpose of meeting an unforeseeable emergency, which is a severe financial
hardship to the Participant resulting from (i) a sudden and unexpected illness
or accident of the Participant, the Participant’s Spouse, the Participant’s
dependent (within the meaning of Code §152(a) without regard to Code §152(b)(1),
§152(b)(2), or §152(d)(1)(B)), or the Participant’s Beneficiary; (ii) loss of
the Participant’s property due to casualty; (iii) other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, such as the imminent foreclosure of or eviction from the
Participant’s primary residence or the payment of medical expenses, or (iv) the
funeral expenses of the Participant’s Spouse, Beneficiary, or dependent (within
the meaning of Code §152(a) without regard to Code §152(b)(1), §152(b)(2), or
§152(d)(1)(B)). The Committee shall determine whether an unforeseeable emergency
exists based on all relevant facts and circumstances, all documentation provided
by the Participant, and any guidance provided by the IRS.     (c)   Amount of
Withdrawal. The amount withdrawn with respect to an unforeseeable emergency may
not exceed the amount necessary to satisfy the emergency plus amounts necessary
to pay taxes reasonably anticipated to be incurred because of the withdrawal.
The withdrawal will be reduced to take into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship).

              Page 13 of 20   Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



  (d)   Coordination with Savings Plan. If the Participant’s circumstances are
such that he can take a hardship withdrawal from both the Savings Plan and from
this Plan, the withdrawal will first be taken from this Plan and, if the
Participant exhausts his vested Account in this Plan, the Participant may elect
to satisfy any remaining hardship by taking a hardship withdrawal from the
Savings Plan.     (e)   Cancellation or Modification of Participant Deferrals.
See section 3.01(e) for the cancellation or modification of Enrollment
Agreements after a hardship withdrawal from this Plan or the Savings Plan.    
(f)   Source of Funds. A Participant’s hardship withdrawal will be taken first
from the subaccounts containing unmatched Participant Deferrals, with the
earliest-made unmatched Participant Deferrals withdrawn first. Then, if
necessary, amounts will be withdrawn from the subaccount(s) containing matched
Participant Deferrals. And finally, if necessary, vested amounts will be
withdrawn from the subaccount(s) containing Company Deferrals.

5.09   Divorce

  (a)   General. If a Participant has divorced his Spouse, all or a portion of
his Account may be allocated to his former Spouse at any time after December 31,
2007. The Participant may be a former or current employee of the Company.    
(b)   Contents of Order. The allocation will occur as soon as practicable after
the Plan receives a judgment, decree, or order (collectively, an “order”) that
(i) is made pursuant to a state domestic relations law or community property
law, (ii) relates to the marital property rights of the former Spouse,
(iii) unambiguously specifies the amount or percentage of the Participant’s
Account that is to be allocated to the former Spouse, or unambiguously specifies
the manner in which the amount or percentage is to be calculated, (iv) does not
allocate any benefits that have already been allocated to a different former
Spouse, (v) contains the name and last known mailing address of the Participant
and the former Spouse, (vi) the name of the Plan, (vii) does not contain any
provision that violates subsections (c), (d), or (e), and (viii) contains the
former Spouse’s Social Security number (or other similar taxpayer identification
number) unless such number has been provided by the former Spouse to the Plan in
a manner acceptable to the Committee.     (c)   Payout Provisions. The vested
portion of the amount allocated to the former Spouse will be paid to the former
Spouse in a single payment on the first Payment Processing Date that is
administratively practicable after (i) the Plan has determined that the order
meets the requirements of subsection (b), (ii) the Plan has communicated its
interpretation of the order to the Participant and former Spouse, and given them
a reasonable amount of time (such as 30 days) to object to the Plan’s
interpretation, (and if there is a timely objection, the parties must submit a
revised order or withdraw their objections), and (iii) the parties agree to the
Plan’s interpretation of the order.     (d)   Not Fully Vested. If the former
Spouse is allocated any unvested amounts, the Plan will establish a separate
account for the former Spouse and she may direct the Plan as to how those
amounts will be deemed to be invested, in the same manner as a Participant
directs the Plan in Article IV. Unvested amounts are forfeited at the same time
as the Participant’s unvested amounts are forfeited. If an amount allocated to
the former Spouse subsequently become vested, the newly-vested amount will be
paid to the former Spouse in a single payment on the first Payment Processing
Date that is administratively practicable following the additional vesting. If
the former Spouse dies before award is fully vested, she shall forfeit her
remaining Account balance, and that exact amount shall be returned to the
Participant’s subaccount containing Company Deferrals.     (e)   Source of
Funds. If a Participant is not fully vested in his Account when the allocation
to the former Spouse occurs, the amount allocated to the former Spouse will be
taken on a pro-rata basis from each of the Participant’s subaccounts.

              Page 14 of 20   Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



5.10   Administrative Delays in Payments

      The Committee may delay any payment from this Plan for as short a period
as is administratively necessary. For example, a delay may be imposed upon all
payments when there is a change of recordkeeper or trustee, and a delay may be
imposed on payments to any recipient until the recipient has provided (a) the
information needed to determine the appropriate tax withholding and tax
reporting and (b)any other information reasonably requested by the Committee.

5.11   Noncompliance with Code §409A

      To the extent that the Company or the Committee takes any action that
causes a violation of Code §409A or fails to take any reasonable action required
to comply with Code §409A, Apache shall pay an additional amount (the
“gross-up”) to the individual(s) who are subject to the penalty tax under Code
§409A(a)(1); the gross-up will be sufficient to put the individual in the same
after-tax position he would have been in had there been no violation of Code
§409A. The Company shall not pay a gross-up if the cause of the violation of
Code §409A is the due to the recipient’s action or due to the recipient’s
failure to take reasonable actions (such as failing to timely provide the
information required for tax withholding or failing to timely provide other
information reasonably requested by the Committee — with the result that the
delay in payment violates Code §409A). Any gross-up will be paid as soon as
administratively convenient after the Committee determines the gross-up is owed,
and no later than the end of the calendar year immediately following the
calendar year in which the additional taxes are remitted. However, if the
gross-up is due to a tax audit or litigation addressing the existence or amount
of a tax liability, the gross-up will be paid as soon as administratively
convenient after the litigation or audit is completed, and no later than the end
of the calendar year following the calendar year in which the audit is completed
or there is a final and non-appealable settlement or other resolution of the
litigation.

5.12   Cash Payment and Withholding

      All payments from the Plan will be made in cash. The Plan will withhold
any taxes or other amounts that it is required to withhold pursuant to any
applicable law. The Committee may direct the Plan to withhold additional amounts
from any payment, either because the Participant so requested or to repay the
Participant’s debt or obligation to Apache and Affiliated Entities.

ARTICLE VI
ADMINISTRATION

6.01   The Committee — Plan Administrator

  (a)   Current. As of January 1, 2009, the Committee is comprised of the
members of the Retirement Plan Advisory Committee.     (b)   Before a Change of
Control. Before a change of control, as defined in the Income Continuance Plan,
the board of directors of Apache shall appoint an administrative Committee
consisting of no fewer than three individuals who may be, but need not be,
Participants, officers, directors, or employees of the Company. Apache’s board
of directors may remove Committee members at will. If the absence of any
Committee members, Apache shall become the sole Committee member.     (c)  
After a Change of Control. This subsection applies on and after the date of a
change of control, as defined in the Income Continuance Plan. The only
individuals who are able to serve on the Committee after the date of the Change
of Control are those who are not then employed by Apache, its successor, or any
related legal entities. No Committee members may be added on or after the day of
the Change of Control, except that, if the Committee is comprised solely of
individuals, (i) the Committee may appoint a legal entity as a Committee member,
and (ii) if the number of Committee members drops below three, the remaining
member(s) may not resign until having appointed a legal entity or another
individual as a Committee member. If all Committee members leave the Committee
(if, for example, all Committee members die before the last one appoints a new
Committee member or if the sole

              Page 15 of 20   Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



      Committee member is a legal entity that goes out of business), the
Committee shall automatically consist of the three Participants with the largest
Accounts who are not then employed by Apache, its successor, or any related
legal entities.     (d)   Plan Administrator. The Committee is the Plan’s
“administrator” within the meaning of ERISA §3(16)(A). The sole named
fiduciaries of the Plan are the Committee and any Trustees.

6.02   Committee Duties

      The Committee shall administer the Plan and shall have all discretion and
powers necessary for that purpose, including, but not by way of limitation, full
discretion and power to interpret the Plan, to determine the eligibility,
status, and rights of all persons under the Plan and, in general, to decide any
dispute and all questions arising in connection with the Plan. The Committee
shall direct the Company, the Trustee, or both, as the case may be, concerning
distributions in accordance with the provisions of the Plan. The Committee shall
maintain all Plan records except records of any Trust. The Committee shall
publish, file, or disclose — or cause to be published, filed, or disclosed — all
reports and disclosures required by federal or state laws. The Committee may
authorize one or more of its members or agents to sign instructions, notices,
and determinations on its behalf.

6.03   Organization of Committee

      The Committee shall adopt such rules as it deems desirable for the conduct
of its affairs and for the administration of the Plan. It may appoint agents
(who need not be members of the Committee) to whom it may delegate such powers
as it deems appropriate, except that any dispute shall be determined by the
Committee. The Committee may make its determinations with or without meetings.
It may authorize one or more of its members or agents to sign instructions,
notices, and determinations on its behalf. If a Committee decision or action
affects a relatively small percentage of Plan Participants including a Committee
member, such Committee member will not participate in the Committee decision or
action. The action of a majority of the disinterested Committee members
constitutes the action of the Committee.

6.04   Indemnification

      The Committee and all of the agents and representatives of the Committee
shall be indemnified and saved harmless by the Company against any claims, and
the expenses of defending against such claims, resulting from any action or
conduct relating to the administration of the Plan, except claims judicially
determined to be attributable to gross negligence or willful misconduct.

6.05   Agent for Process

      Apache’s Vice President, General Counsel, and Secretary shall be the
agents of the Plan for service of all process on the Plan.

6.06   Determination of Committee Final

    The decisions made by the Committee are final and conclusive on all persons.

6.07   No Bonding

      Neither the Committee nor any committee member is required to give any
bond or other security in any jurisdiction in connection with the administration
of the Plan, unless Apache determines otherwise or any applicable federal or
state law so requires.

              Page 16 of 20   Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



ARTICLE VII
TRUST

7.01   Trust Agreement

      The Company may, but is not required to, adopt one or more Trust
Agreements for the holding, investment, and administration of funds for Plan
benefits. The Trustee may maintain and allocate assets to a separate account for
each Participant under the Plan. The assets of any Trust remain subject to the
claims of the Company’s general creditors in the event of the Company’s
insolvency.

7.02   Expenses of Trust

      The parties expect that any Trust created pursuant to section 7.01 will be
treated as a “grantor” trust for federal and state income tax purposes and that,
as a consequence, the Company will recognize taxable income from the Trust
assets, but the Trust itself will not separately be subject to income tax with
respect to its income. However, if the Trust should be separately taxable, the
Trustee will pay all such taxes out of the Trust. All expenses of administering
any Trust, if not paid by the Company, will be a charge against and will be paid
from the assets of the Trust.

ARTICLE VIII
AMENDMENT AND TERMINATION

8.01   Termination of Plan

      Apache expects to continue the Plan indefinitely, but each Company may
terminate its participation in the Plan at any time with Apache’s permission,
and Apache may terminate the entire Plan at any time.

8.02   Amendment

  (a)   Before a Change of Control. Before a change of control, as defined in
the Income Continuance Plan, Apache may amend the Plan at any time and from time
to time, retroactively or otherwise, on behalf of all Companies, but no
amendment may reduce any vested benefit that has accrued on the later of (a) the
effective date of the amendment, or (b) the date the amendment is adopted.    
(b)   After a Change of Control. The Plan may be amended after a change of
control, as defined in the Income Continuance Plan, (i) at any time but only to
the extent necessary to alleviate a material adverse tax consequence to one or
more Participants, former Spouses, or Beneficiaries, and (ii) at any time after
the second anniversary of such change of control, but only with respect to
Participants who are then employed by Apache, its successor, or any related
entity.     (c)   Procedure. Each amendment must be in writing. Each amendment
must be approved by the board of directors of Apache or its successor, or by an
officer of Apache or its successor who is authorized by its board of directors
to amend the Plan. Each amendment must be executed by an officer of Apache or
its successor who is authorized to execute the amendment.

ARTICLE IX
MISCELLANEOUS

9.01   Funding of Benefits — No Fiduciary Relationship

      All benefits payable under the Plan will be paid either from the Trust or
by the Company out of its general assets. Nothing contained in the Plan may be
deemed to create any fiduciary relationship between the Company and the
Participants. Notwithstanding anything herein to the contrary, to the extent
that any person acquires a right to receive benefits under the Plan, such right
will be no greater than the right of any unsecured general creditor of the
Company, except to the extent provided in the Trust Agreement, if any.

              Page 17 of 20   Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



9.02   Right to Terminate Employment

      The Company may terminate the employment of any Participant as freely and
with the same effect as if the Plan were not in existence.

9.03   Inalienability of Benefits

      Except for disclaimers under section 5.06(d), payments to a former Spouse
pursuant to section 5.09, and amounts paid to the Company under section 5.12, no
Participant or Beneficiary has the right to assign, alienate, pledge, transfer,
hypothecate, encumber, or anticipate his interest in any benefits under the
Plan, nor are the benefits subject to garnishment by any creditor, nor may the
benefits under the Plan be levied upon or attached. The preceding sentence does
not apply to the enforcement of a federal tax levy made pursuant to Code §6331,
the collection by the United States on a judgment resulting from an unpaid tax
assessment, or any debt or obligation that is permitted to be collected from the
Plan under federal law (such as the Federal Debt Collection Procedures Act of
1977).

9.04   Claims Procedure

  (a)   General. Each claim for benefits will be processed in accordance with
the procedures established by the Committee. The procedures will comply with the
guidelines specified in this section. The Committee may delegate its duties
under this section.     (b)   Representatives. A claimant may appoint a
representative to act on his behalf. The Plan will only recognize a
representative if the Plan has received a written authorization signed by the
claimant and on a form prescribed by the Committee, with the following
exceptions. The Plan will recognize a claimant’s legal representative, once the
Plan is provided with documentation of such representation. If the claimant is a
minor child, the Plan will recognize the claimant’s parent or guardian as the
claimant’s representative. Once an authorized representative is appointed, the
Plan will direct all information and notification regarding the claim to the
authorized representative and the claimant will be copied on all notifications
regarding decisions, unless the claimant provides specific written direction
otherwise.     (c)   Extension of Deadlines. The claimant may agree to an
extension of any deadline that is mentioned in this section that applies to the
Plan. The Committee or the relevant decision-maker may agree to an extension of
any deadline that is mentioned in this section that applies to the claimant.    
(d)   Fees. The Plan may not charge any fees to a claimant for utilizing the
claims process described in this section.     (e)   Filing a Claim. A claim is
made when the claimant files a claim in accordance with the procedures specified
by the Committee. Any communication regarding benefits that is not made in
accordance with the Plan’s procedures will not be treated as a claim.     (f)  
Initial Claims Decision. The Plan will decide a claim within a reasonable time
up to 90 days after receiving the claim. The Plan will have a 90-day extension,
but only if the Plan is unable to decide within 90 days for reasons beyond its
control, the Plan notifies the claimant of the special circumstances requiring
the need for the extension by the 90th day after receiving the claim, and the
Plan notifies the claimant of the date by which the Plan expects to make a
decision.     (g)   Notification of Initial Decision. The Plan will provide the
claimant with written notification of the Plan’s full or partial denial of a
claim, reduction of a previously approved benefit, or termination of a benefit.
The notification will include a statement of the reason(s) for the decision;
references to the plan provision(s) on which the decision was based; a
description of any additional material or information necessary to perfect the
claim and why such information is needed; a description of the procedures and
deadlines for appeal; a description of the right to obtain information about the
appeal procedures; and a statement of the claimant’s right to sue.

              Page 18 of 20   Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



  (h)   Appeal. The claimant may appeal any adverse or partially adverse
decision. To appeal, the claimant must follow the procedures specified by the
Committee. The appeal must be filed within 60 days of the date the claimant
received notice of the initial decision. If the appeal is not timely and
properly filed, the initial decision will be the final decision of the Plan. The
claimant may submit documents, written comments, and other information in
support of the appeal. The claimant will be given reasonable access at no charge
to, and copies of, all documents, records, and other relevant information.    
(i)   Appellate Decision. The Plan will decide the appeal of a claim within a
reasonable time of no more than 60 days from the date the Plan receives the
claimant’s appeal. The 60-day deadline will be extended by an additional
60 days, but only if the Committee determines that special circumstances require
an extension, the Plan notifies the claimant of the special circumstances
requiring the need for the extension by the 60th day after receiving the appeal,
and the Plan notifies the claimant of the date by which the Plan expects to make
a decision. If an appeal is missing any information from the claimant that is
needed to decide the appeal, the Plan will notify the claimant of the missing
information and grant the claimant a reasonable period to provide the missing
information. If the missing information is not timely provided, the Plan will
deny the claim. If the missing information is timely provided, the 60-day
deadline (or 120-day deadline with the extension) for the Plan to make its
decision will be increased by the length of time between the date the Plan
requested the missing information and the date the Plan received it.     (j)  
Notification of Decision. The Plan will provide the claimant with written
notification of the Plan’s appellate decision (positive or adverse). The
notification of any adverse or partially adverse decision must include a
statement of the reason(s) for the decision; reference to the plan provision(s)
on which the decision was based; a description of the procedures and deadlines
for a second appeal, if any; a description of the right to obtain information
about the second-appeal procedures; a statement of the claimant’s right to sue;
and a statement that the claimant is entitled to receive, free of charge and
upon request, reasonable access to and copies of all documents, records, and
other information relevant to the claim.     (k)   Limitations on Bringing
Actions in Court. Once an appellate decision that is adverse or partially
adverse to the claimant has been made, the claimant may file suit in court only
if he does so by the earlier of the following dates: (i) the one-year
anniversary of the date of an appellate decision made on or before a Change of
Control or the three-year anniversary of the date of an appellate decision made
after a Change of Control, or (ii) the date on which the statute of limitations
for such claim expires.

9.05   Disposition of Unclaimed Distributions

      It is the affirmative duty of each Participant to inform the Plan of, and
to keep on file with the Plan, his current mailing address and the mailing
address of any beneficiaries. If a Participant fails to inform the Plan of these
current mailing addresses, neither the Plan nor the Company is responsible for
any late payment of benefits or loss of benefits. The Plan, the Committee, and
the Company have no duty to search for a missing individual until the date of a
Change of Control, at which point the Company has the duty to undertake
reasonable measures to search for the proper recipient of any payment under the
Plan that is scheduled to be paid on or after the date of the Change of Control.
If the missing individual is not found within a year after a payment should have
been made to him, all his benefits will be forfeited. If the missing individual
later is found, the exact amount forfeited will be restored to his Account as
soon as administratively convenient, without any adjustment for forgone
investment earnings or losses.

9.06   Distributions due Infants or Incompetents

    If any person entitled to a distribution under the Plan is an infant, or if
the Committee determines that any such person is incompetent by reason of
physical or mental disability, whether or not legally adjudicated an
incompetent, the Committee has the power to cause the distributions becoming due
to such person to be made to another for his benefit, without responsibility of
the Committee to see to the application of such

              Page 19 of 20   Prepared December 31, 2008

 



--------------------------------------------------------------------------------



 



      distributions. Distributions made pursuant to such power will operate as a
complete discharge of the Company, the Trustee, the Plan, and the Committee.

9.07   Use and Form of Words

      When any words are used herein in the masculine gender, they are to be
construed as though they were also used in the feminine gender in all cases
where they would so apply, and vice versa. Whenever any words are used herein in
the singular form, they are to be construed as though they were also used in the
plural form in all cases where they would so apply, and vice versa.

9.08   Headings

      Headings of Articles and sections are inserted solely for convenience and
reference, and constitute no part of the Plan.

9.09   Governing Law

      The Plan shall be construed in accordance with ERISA, the Code, and, to
the extent applicable, the laws of the State of Texas excluding any
conflicts-of-law provisions.

            APACHE CORPORATION
      /s/ Margery M. Harris       Margery M. Harris
    Vice President, Human Resources 

December 31, 2008     

              Page 20 of 20   Prepared December 31, 2008

 